—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Luciano, J.), dated December 29, 1989, which granted the defendant’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
Summary judgment was properly granted to the defendant, as there was no theory of liability under which the plaintiff might recover from it and no factual issues were presented requiring an adjudication on the merits (see, Zuckerman v City of New York, 49 NY2d 557). The undisputed evidence established that the defendant named in the complaint was not the general contractor who might be held responsible for the plaintiff’s injuries. Under the circumstances herein the defendant’s denial in its answer of "knowledge or information sufficient to form a belief’ (CPLR 3018 [a]) as to its status as the general contractor was a sufficient denial of the plaintiffs allegations in the complaint. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.